Title: To James Madison from Benjamin Henry Latrobe, 11 February 1811
From: Latrobe, Benjamin Henry
To: Madison, James


SirWashington Feby. 11h. 1811
I saw Mr. Bacon this morning who informed me that the letter I mentioned to you is now in possession of the Committee. I entreated him to transmit it to You, which he appeared to think would not be improper as one or two expressions might be considered as equivocal and authorize a communication to You by the members as individual members of the Legislature. Whatever those expressions may be, as it is utterly impossible that a Knowledge of facts can be indicated of which facts the writer was wholly ignorant, not the most distant apprehension is felt on that point, however he may regret the exposure of his weakness, & indiscretion. With the highest respect I am &c
B Henry Latrobe.
